                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF LOUISIANA
                               MONROE DIVISION


UNITED STATES OF AMERICA                             CASE NO. 3:07-CR-30034

VERSUS                                               JUDGE ROBERT G. JAMES

ROBERT LEE THOMPSON, JR. (01)                        MAGISTRATE JUDGE HAYES


                                        RULING

       On July 23, 2019, the Court issued a Ruling finding Defendant Robert Lee

Thompson, Jr. is eligible for a sentence reduction pursuant to Section 404 of the First Step

Act of 2018. [Doc. No. 57]. Pursuant to the Court’s directives, counsel have submitted

sentencing memoranda supporting each of their respective positions as to the appropriate

amount of any reduction. The Court has reviewed the plea agreement [Doc. No. 27], the

original judgment [Doc. No. 34], the transcripts of the plea and sentencing hearings [Doc.

Nos. 44, 45], the Presentence Investigation Report (“PSR”), the Addendum thereto

submitted by the Office of Probation in connection with the motion for reduced sentence,

and counsel’s sentencing memoranda [Doc. Nos. 58, 59]. For the reasons set forth herein,

the Court will GRANT the motion as follows: Thompson’s sentence of imprisonment will

be REDUCED to fifteen years, and his term of supervised release will be REDUCED to

eight years.

       As set forth in the Court’s prior Ruling, pursuant to the First Step Act, Thompson is

now subject to a statutory sentencing range of ten years to life imprisonment and a term of

supervised release of at least eight years. [Doc. No. 57 at 13]. Thompson’s advisory
guideline range is 120 to 121 months. Thompson has served approximately twelve years

of his sentence.

       Defense counsel argues a sentence of time served is appropriate, noting Thompson

has “overserved his current guideline range of 120 to 121 months,” and further noting

Thompson’s original sentence was a guideline sentence. [Doc. No. 51-1 at 5-6] The defense

argues if Thompson were charged today, he would not be subject to the enhanced penalty

provision of 21 U.S.C. § 841, because his prior conviction does not qualify as a “serious

drug felony” under current law. Thus, Thompson’s statutory sentencing range under the

facts set forth in the indictment would be five to forty years. [Doc. No. 59 at 2-3]. The

defense further notes even if the government were to charge Thompson under §

841(b)(1)(A), “his mandatory minimum would still be 120 months under current law.” Id.

at 3. Counsel concludes, “Thompson was involved in the non-violent distribution of crack

cocaine in 2007. The offense did not involve the use of any weapons. Thompson did not

involve anyone else in his drug dealing. Thompson pled guilty and accepted responsibility

for his actions.” Id. at 4.

       The government argues the Court should exercise its discretion and impose no

reduction to Thompson’s sentence. [Doc. No. 58 at 1]. According to the government, the

offense conduct establishes Thompson “was involved in major crack trafficking in two

states.” Id. at 4. The government contends Thompson’s two prior convictions for

possession of marijuana, coupled with the multiple charges pending against him at the time

of his original sentencing – some of which included “violent offenses across multiple




                                        Page 2 of 5
jurisdictions” – counsels against any reduction of sentence. 1 Id. at 3-4. Finally, the

government argues maintaining Thompson’s original sentence of twenty years will provide

just punishment, ensure “that the Jonesboro community is safe from his crack trafficking

operations,” and avoid a disparity with similarly situated defendants “sentenced according

to the Fair Sentencing Act of 2010.” Id. at 4-5.

        When determining an appropriate sentence for an individual defendant, courts are

to consider: “the nature and circumstances of the offense and the history and characteristics

of the defendant”; “the need for the sentence imposed . . . (A) to reflect the seriousness of

the offense, to promote respect for the law, and to provide just punishment for the offense;

(B) to afford adequate deterrence to criminal conduct; (C) to protect the public from further

crimes of the defendant; and (D) to provide the defendant with needed educational or

vocational training, medical care, or other correctional treatment in the most effective

manner”; “the kinds of sentences available”; the Sentencing Guidelines; any relevant

policy statements issued by the Sentencing Commission; “the need to avoid unwarranted

sentence disparities”; and “the need to provide restitution to any victims.” 18 U.S.C. §

3553(a).

        After considering the underlying record, the briefing submitted in connection with

this motion, and the section 3553(a) factors, the Court concludes a sentence of fifteen years

imprisonment is “sufficient, but not greater than necessary, to comply with the purposes”



1
  At the time of sentencing, Thompson had the following charges pending against him: resisting,
disturbing the peace, driving under suspension, aggravated assault, second degree battery, simple battery,
aggravated flight, possession of marijuana, driving under suspension, disturbing the peace by language,
resisting by violence, and aggravated kidnapping. [PSR at ¶¶ 42-50].


                                               Page 3 of 5
of sentencing. Id. at § 3553(a). The Court notes Thompson was on probation for felony

possession of a controlled substance at the time of the offense conduct. [PSR at ¶ 11]. The

Court further notes at the time of sentencing Thompson had a charge pending against him

for aggravated kidnapping, which allegedly “involved Thompson planning to kidnap the

father of a drug dealer that robbed him of $152,000 during a transaction.” Id. While the

Court recognizes the charges pending against Thompson at the time of sentencing are

merely allegations of illegal conduct, nonetheless, the alleged conduct is troubling.

Ordinarily the Court would be of the opinion that twelve years of incarceration would

provide just punishment for offenses such as Thompson’s, as well as adequate deterrence

to future criminal conduct. Unfortunately, that does not appear to have happened yet with

Thompson, as his post-sentencing conduct has not resulted in significant improvement.

Thompson’s disciplinary record with the Bureau of Prisons reflects the following incidents:

indecent exposure, five incidents involving refusal to obey orders, two incidents involving

possession of intoxicating beverages, possession of an unauthorized item, possession of

drugs/alcohol, two incidents involving fighting with inmates, possession of tobacco, and

possession of a cell phone. 2

       On the other hand, the Court commends Thompson’s efforts at rehabilitation, as

reflected in his education records while in BOP custody. The Court acknowledges those

efforts by granting Thompson a five-year reduction to his term of imprisonment. The Court




2
 The first incident occurred approximately six months after Thompson went into BOP custody; the last
occurred in February of 2018.



                                             Page 4 of 5
would encourage Thompson to doggedly continue in his efforts toward rehabilitation

during the remainder of his term of incarceration, so that upon release he will be a

productive, law-abiding member of his community.

          For the reasons set forth herein,

          IT IS HEREBY ORDERED that the Motion to Reduce Sentence [Doc. No. 51] is

GRANTED as follows: the Court will issue an amended judgment reducing Thompson’s

term of incarceration to FIFTEEN (15) YEARS, and reducing his term of supervised

release to EIGHT (8) YEARS, with all other provisions of the judgment issued on October

6, 2008 3 remaining in effect.

          SIGNED this 1st day of August, 2019.




3
    See Doc. No. 34.


                                              Page 5 of 5
